UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q/A ————— þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2014 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 00-51354 ————— AEMETIS, INC. (Exact name of registrant as specified in its charter) ————— Nevada 26-1407544 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 20400 Stevens Creek Blvd., Suite 700 Cupertino, CA 95014 (Address of Principal Executive Offices, including zip code) (408) 213-0940 (Registrant’s telephone number, including area code) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNo þ The number of shares outstanding of the registrant’s Common Stock on November 5, 2014 was 20,612,110 shares. Explanatory Note This Amendment No. 1 (the “Form 10-Q/A”) to our Quarterly Report on Form 10-Q for the quarter ended September 30, 2014 of Aemetis, Inc. (the “Company”) filed on November 12, 2014 (the “Form 10-Q”) is being filed to furnish Exhibit 10.1 which was inadvertently omitted in the Form 10-Q. No other changes have been made to the Form 10-Q. This Form 10-Q/A continues to speak as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update any related disclosures made in the Form 10-Q. AEMETIS, INC. FORM 10-Q Quarterly Period Ended September 30, 2014 INDEX PART IFINANCIAL INFORMATION Item 1 Financial Statements 4 Item 2.
